*331ON MOTION

ORDER

Upon consideration of the joint motion of defendant-appellant, the United States, and plaintiffs-eross appellants, John K. Castle, et a!,
IT IS ORDERED THAT:
(1) The petition for rehearing en banc that Cross-Appellants submitted on October 17, 2002, be deemed timely filed as of that date nunc pro tunc;
(2) The corrected petition that Cross-Appellants requested leave to file on October 21, 2002, be filed and substituted for the petition filed on October 17, 2002;
(3) Cross-Appellants’ corrected petition for rehearing en banc mil be circulated to the members of the Merits Panel and to the active Judges of the Court for consideration in accordance with the Court’s normal procedures;
(4) The mandates issued on October 18, 2002 are recalled, and these appeals are hereby reinstated.